DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 10 is objected to because of the following informalities:  the claim is written in independent form; however, it is believed that it depends from claim 9 and is examined as such in this Action.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the aerosol dispenser" in the first line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
	Claims 2-8 depend from claim 1 and thus inherit the deficiencies thereof.
Claim 10 recites the limitations “The plural preform assembly”, “the inner preform” and “the outer preform” in the first line of the claim.  There is insufficient antecedent basis for the limitations in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-16, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Magness, et al. (“Magness”) (U.S. Pub. 2018/0339841) in view of Groh, et al. (“Groh”) (U.S. Pub. 2011/0259359) and Patel, et al. (“Patel”) (U.S. Pub. 2011/0174765) .
	Regarding claim 1, Magness discloses a polymeric pressurized dispenser for dispensing a product, the aerosol dispenser (20) comprising:
a container (22) comprising a closed end bottom (¶ [0044]) and a neck (24) longitudinally opposed to the closed end bottom, wherein the neck defines an opening;
a valve assembly (28) disposed in the neck of the container, wherein the valve assembly comprises:
a valve body (28H) joined to a portion of the container, wherein the valve body comprises an outer surface and an inner passageway extending about a longitudinal axis (¶ [0054]: “about the longitudinal axis”), wherein the inner passageway comprises a first passageway opening, a second passageway opening, and a passageway surface extending from the first passageway opening to the second passageway opening (see annotated Fig. 5, below); and

    PNG
    media_image1.png
    534
    772
    media_image1.png
    Greyscale

a valve stem (28S) extending through the inner passageway of the valve body, wherein the valve stem is slidably engaged with a portion of the valve body;
a bag (60) disposed within the container; and
a propellant (40) disposed within the container, wherein the propellant is configured to pressurize the polymeric aerosol dispenser.
Magness is silent in regards to the properties of the materials used in the manufacture of the container and the bag, such as the container’s intrinsic viscosity or the bag’s intrinsic viscosity.
Groh discloses a bag (412) within a preform (312) and teaches in ¶ [0073]: “the bag is made from an injection molding grade polyester having an intrinsic viscosity value of from about 0.5 to about 1.0, or about 0.58.”
Patel discloses a polymeric pressurized aerosol dispenser with a container (12) “fabricated from a high intrinsic viscosity polyethylene terephthalate material, which most preferably has an intrinsic viscosity that is substantially within a range of about 0.80 to about 0.95.”  (¶ [0021])
Therefore, it would have been obvious matter of design choice to one with ordinary skill in the art, prior to the effective filing date of the claimed invention to borrow the teachings of Patel and Groh to manufacture the container and bag of known materials, such as the bag intrinsic viscosity is less than the container intrinsic viscosity, on the basis of their suitability for the intended use.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960)  MPEP 2144.07
Regarding claim 2, Magness discloses a valve seal (28M) joined to at least one of the valve body (28H) and the valve stem (28S), wherein the valve seal is configured to operatively engage at least one of the valve body and the valve stem to form a seal (¶ [0059]: “closed position”) therebetween.
Regarding claim 3, Magness discloses a resilient member (28M) operatively engaged with the valve stem, wherein the resilient member is configured to control the movement of the valve stem. (¶ [0059]: “The valve 28 comprises a moving assembly 28M disposed within a housing 28H. The housing 28H may be relatively rigid, while the moving assembly 28M is resiliently returnable to a closed position once dispensing is complete.”)
Regarding claim 4, Magness discloses a base cup joined to the bottom of the container.  (seen in Fig. 3) (¶ [0077])
Regarding claim 5, Magness discloses an actuator (29) joined to the valve assembly.
Regarding claim 6, the combination discloses that the bag may have an intrinsic viscosity value of about 0.80 to about 0.95 and it would have been obvious matter of design choice to one with ordinary skill in the art, prior to the effective filing date of the claimed invention to borrow the teachings of Patel to manufacture the bag of known materials, such as the bag intrinsic viscosity is about 0.5 to about 0.7, on the basis of their suitability for the intended use.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960)  MPEP 2144.07
Regarding claim 7, the combination discloses that the container may have an intrinsic viscosity value of about 0.80 to about 0.95 and it would have been obvious matter of design choice to one with ordinary skill in the art, prior to the effective filing date of the claimed invention to borrow the teachings of Patel to manufacture the bag of known materials, such as the container intrinsic viscosity is about 0.7 to about 0.9, on the basis of their suitability for the intended use.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960)  MPEP 2144.07
Regarding claim 8, Magness discloses the container (22) and the bag (60) are formed by co-blowing a plural preform assembly, wherein the plural preform assembly comprises an outer preform (22) and an inner preform (60).  (¶ [0046] and [0052])
Regarding claim 9, Magness discloses a plural preform assembly (¶ [0092]: “nested preforms 60”) for a container, the plural preform assembly having a longitudinal axis defining a longitudinal direction, the plural preform assembly comprising:
an outer preform (¶ [0092]: 60) having an outer preform open end and an outer preform closed end longitudinally opposed thereto (seen in Figs. 7A1 to 7C2), an outer preform sidewall joining the outer preform open end and the outer preform closed end, the outer preform having an outer preform inner surface and an outer preform outer surface (see annotated Fig. 7A1, below); and

    PNG
    media_image2.png
    528
    600
    media_image2.png
    Greyscale

an inner preform (¶ [0093]: bag 55) disposed in the outer preform, the inner preform having an inner preform open end and an inner preform closed end longitudinally opposed thereto, an inner preform sidewall joining the inner preform open end and the inner preform closed end, the inner preform having an inner preform inner surface and an inner preform outer surface (see annotated Fig. 7A1, above).
Magness is silent in regards to the properties of the materials used in the manufacture of the outer preform (container) and the inner preform (bag), such as the container’s intrinsic viscosity or the bag’s intrinsic viscosity.
Groh discloses a bag (412) within a preform (312) and teaches in ¶ [0073]: “the bag is made from an injection molding grade polyester having an intrinsic viscosity value of from about 0.5 to about 1.0, or about 0.58.”
Patel discloses a polymeric pressurized aerosol dispenser with a container (12) “fabricated from a high intrinsic viscosity polyethylene terephthalate material, which most preferably has an intrinsic viscosity that is substantially within a range of about 0.80 to about 0.95.”  (¶ [0021])
Therefore, it would have been obvious matter of design choice to one with ordinary skill in the art, prior to the effective filing date of the claimed invention to borrow the teachings of Patel and Groh to manufacture the container and bag of known materials, such as the bag (inner preform) intrinsic viscosity is less than the container (outer preform) intrinsic viscosity, on the basis of their suitability for the intended use.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960)  MPEP 2144.07
Regarding claim 10, Magness discloses that the inner preform and the outer preform comprise PET.  (¶ [0071])
Regarding claim 11, Magness, as modified by Patel and Groh in claim 9, that the inner preform intrinsic viscosity (“about 0.58”) is less than the outer preform intrinsic viscosity (“about 0.80 to about 0.95.”)
Regarding claim 12, the combination discloses that the outer preform may have an intrinsic viscosity value of “about 0.80 to about 0.95” and it would have been obvious matter of design choice to one with ordinary skill in the art, prior to the effective filing date of the claimed invention to borrow the teachings of Patel to manufacture the bag of known materials, such as the container intrinsic viscosity is about 0.7 to about 0.9, on the basis of their suitability for the intended use.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960)  MPEP 2144.07
The combination also discloses that the inner preform (bag 55) may have an intrinsic viscosity value of “about 0.5 to about 1.0” and it would have been obvious matter of design choice to one with ordinary skill in the art, prior to the effective filing date of the claimed invention to borrow the teachings of Groh to manufacture the bag of known materials, such as the bag intrinsic viscosity is about 0.5 to about 0.7, on the basis of their suitability for the intended use.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960)  MPEP 2144.07
Regarding claim 13, the combination discloses that the outer preform may have an intrinsic viscosity value of about 0.80 to about 0.95 and that the inner preform (bag 55) may have an intrinsic viscosity value of about 0.5 to 1.0 and it would have been obvious matter of design choice to one with ordinary skill in the art, prior to the effective filing date of the claimed invention to select materials with appropriate values, such that a difference between the outer preform intrinsic viscosity and the inner preform intrinsic viscosity is about 0.1 to about 0.3, on the basis of their suitability for the intended use (MPEP 2144.07), since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  MPEP 2144.05 II. A.
Regarding claim 14, the combination discloses that the outer preform may have an intrinsic viscosity value of about 0.80 to about 0.95 and that the inner preform (bag 55) may have an intrinsic viscosity value of about 0.5 to 1.0 and it would have been obvious matter of design choice to one with ordinary skill in the art, prior to the effective filing date of the claimed invention to select materials with appropriate values, such that a difference between the outer preform intrinsic viscosity and the inner preform intrinsic viscosity is about 0.1 to about 0.3, on the basis of their suitability for the intended use.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960)  MPEP 2144.07
It would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to select optimum values for each of the inner preform intrinsic viscosity and the outer preform intrinsic viscosity such that the difference between the two values equals about 0.2, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  MPEP 2144.05 II. A.
Regarding claim 15, the combination discloses that the outer preform may have an intrinsic viscosity value of about 0.80 to about 0.95 and it would have been obvious matter of design choice to one with ordinary skill in the art, prior to the effective filing date of the claimed invention to borrow the teachings of Patel to manufacture the bag of known materials, such as the container intrinsic viscosity is about 0.7 to about 0.9, on the basis of their suitability for the intended use.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960)  MPEP 2144.07
The combination also discloses that the inner preform (bag 55) may have an intrinsic viscosity value of about 0.80 to about 0.95 and it would have been obvious matter of design choice to one with ordinary skill in the art, prior to the effective filing date of the claimed invention to borrow the teachings of Patel to manufacture the bag of known materials, such as the bag intrinsic viscosity is about 0.5 to about 0.7, on the basis of their suitability for the intended use.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960)  MPEP 2144.07
It would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to select optimum values for each of the inner preform intrinsic viscosity is from about 50% to about 80% of the outer preform intrinsic viscosity, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  MPEP 2144.05 II. A.
Regarding claim 16, the combination discloses that the outer preform may have an intrinsic viscosity value of about 0.80 to about 0.95 and it would have been obvious matter of design choice to one with ordinary skill in the art, prior to the effective filing date of the claimed invention to borrow the teachings of Patel to manufacture the bag of known materials, such as the container intrinsic viscosity is about 0.7 to about 0.9, on the basis of their suitability for the intended use.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960)  MPEP 2144.07
The combination also discloses that the inner preform (bag 55) may have an intrinsic viscosity value of about 0.80 to about 0.95 and it would have been obvious matter of design choice to one with ordinary skill in the art, prior to the effective filing date of the claimed invention to borrow the teachings of Patel to manufacture the bag of known materials, such as the bag intrinsic viscosity is about 0.5 to about 0.7, on the basis of their suitability for the intended use.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960)  MPEP 2144.07
It would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to select optimum values for each of the inner preform intrinsic viscosity is about 70% of the outer preform intrinsic viscosity, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  MPEP 2144.05 II. A.
Regarding claim 19, Magness discloses that the inner preform and the outer preform are joined at their respective open ends.  (Magness: ¶ [0094])
Regarding claim 20, Magness discloses multiple inner preforms (inner preform 60 + inner bag 55) (“the aerosol dispenser 20 may be made by providing nested preforms 60 comprising an outer preform 60 and inner preform 60 disposed therein. The inner preform 60 has a valve cup 26 at the open end thereof.” (¶ [0092]) “The preforms 60 are blowmolded together to form an outer container 22 and having an open end and an inner bag 55 depending therefrom towards the closed end of the outer container.” (¶ [0093]))
The combination discloses the outer preform may have an intrinsic viscosity value of about 0.80 to about 0.95 and that the inner preform may have an intrinsic viscosity value of about 0.5 to 1.0 and it would have been obvious matter of design choice to one with ordinary skill in the art, prior to the effective filing date of the claimed invention to select materials with appropriate values, such that a difference between the outer preform intrinsic viscosity and the inner preform intrinsic viscosity is about 0.1 to about 0.3, on the basis of their suitability for the intended use.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960)  MPEP 2144.07
Therefore, it would have been obvious matter of design choice to one with ordinary skill in the art, prior to the effective filing date of the claimed invention to borrow the teachings of Patel and Groh to manufacture the outer preform and multiple inner preforms of known materials, such as the second inner preform intrinsic viscosity is less than the outer preform intrinsic viscosity, on the basis of their suitability for the intended use.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960)  MPEP 2144.07
Claim(s) 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Magness, et al. (“Magness”) (U.S. Pub. 2018/0339841) in view of Groh, et al. (“Groh”) (U.S. Pub. 2011/0259359), Patel, et al. (“Patel”) (U.S. Pub. 2011/0174765) and Shi (U.S. Pat. 7,572,493).
Regarding claim 21, Magness discloses an apparatus able to perform the steps of:
providing a plural preform assembly (¶ [0092]: “nested preforms 60”) for a container, the plural preform assembly having a longitudinal axis defining a longitudinal direction, the plural preform assembly comprising:
an outer preform (¶ [0092]: 60) having an outer preform open end and an outer preform closed end longitudinally opposed thereto (seen in Figs. 7A1 to 7C2), an outer preform sidewall joining the outer preform open end and the outer preform closed end, the outer preform having an outer preform inner surface and an outer preform outer surface (see annotated Fig. 7A1, above); and
an inner preform (¶ [0093]: bag 55) disposed in the outer preform, the inner preform having an inner preform open end and an inner preform closed end longitudinally opposed thereto, an inner preform sidewall joining the inner preform open end and the inner preform closed end, the inner preform having an inner preform inner surface and an inner preform outer surface (see annotated Fig. 7A1, above).
Magness discloses that the preforms are blowmolded together (¶ [0093]) but does not mention a mold cavity.  Shi discloses loading a preform into a mold cavity (col. 6, lines 41-46) before blowmolding it within the confines of the mold cavity.  Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to borrow the teaching of Shi’s mold cavity to ensure the desired volumetric and design of the container.
Magness is silent in regards to the properties of the materials used in the manufacture of the outer preform (container) and the inner preform (bag), such as the container’s intrinsic viscosity or the bag’s intrinsic viscosity.
Groh discloses a bag (412) within a preform (312) and teaches in ¶ [0073]: “the bag is made from an injection molding grade polyester having an intrinsic viscosity value of from about 0.5 to about 1.0, or about 0.58.”
Patel discloses a polymeric pressurized aerosol dispenser with a container (12) “fabricated from a high intrinsic viscosity polyethylene terephthalate material, which most preferably has an intrinsic viscosity that is substantially within a range of about 0.80 to about 0.95.”  (¶ [0021])
Therefore, it would have been obvious matter of design choice to one with ordinary skill in the art, prior to the effective filing date of the claimed invention to borrow the teachings of Patel and Groh to manufacture the container and bag of known materials, such as the bag (inner preform) intrinsic viscosity is less than the container (outer preform) intrinsic viscosity, on the basis of their suitability for the intended use.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960)  MPEP 2144.07
Regarding claim 22, the combination is silent in regards that the plural preform hoop stretch index is about 1.6.  Shi teaches that the “hoop stretch ratio of the preforms equals the maximum container diameter divided by the internal preform diameter and the axial stretch ratio equals the height of container below the finish divided by the height of preform below the finish.” (col. 8, line 67 to col. 9, line 4)
It would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to select a maximum container diameter and plural preform diameter depending on the desired finished volume (Shi: col. 8, lines 51-54), resulting in a hoop stretch ratio such as 1.6, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  MPEP 2144.05 II. A.
Regarding claim 23, Magness is silent in regards to the inner diameter of the inner preform or the inner diameter of the outer preform.  Shi teaches that a preform may have an inside diameter of 10 to 30 mm.
 It would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to select an inner diameter of the inner preform, such as about 5 mm to about 12 mm, and an inner diameter for the outer preform, such as about 6 mm to about 15mm, depending on the desired finished volume (Shi: col. 8, lines 51-54), since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  MPEP 2144.05 II. A.
Regarding claim 24, the combination is silent in regards that the inner preform has an inner preform hoop stretch ratio of about 8.  Shi teaches that the “hoop stretch ratio of the preforms equals the maximum container diameter divided by the internal preform diameter and the axial stretch ratio equals the height of container below the finish divided by the height of preform below the finish.” (col. 8, line 67 to col. 9, line 4)
It would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to select a maximum container diameter and internal preform diameter depending on the desired finished volume (Shi: col. 8, lines 51-54), resulting in a hoop stretch ratio such as 8, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  MPEP 2144.05 II. A.
Regarding claim 25, the combination is silent in regards that the outer preform has an outer preform hoop stretch ratio of about 5.  Shi teaches that the “hoop stretch ratio of the preforms equals the maximum container diameter divided by the internal preform diameter and the axial stretch ratio equals the height of container below the finish divided by the height of preform below the finish.” (col. 8, line 67 to col. 9, line 4)
It would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to select a maximum container diameter and outer preform diameter depending on the desired finished volume (Shi: col. 8, lines 51-54), resulting in a hoop stretch ratio such as 5, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  MPEP 2144.05 II. A.
Claim(s) 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Magness, Groh and Patel as applied to claim 9 above, and further in view of Shi (U.S. Pat. 7,572,493).
Regarding claim 17, Magness is silent in regards to the inner diameter of the inner preform.  Shi teaches that a preform may have an inside diameter of 10 to 30 mm.
 It would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to select an inner diameter for the outer preform depending on the desired finished volume (Shi: col. 8, lines 51-54), since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  MPEP 2144.05 II. A.
Regarding claim 18, Magness is silent in regards to the inner diameter of the outer preform.  Shi teaches that a preform may have an inside diameter of 10 to 30 mm. (Shi: col. 8, line 48)
 It would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to select an inner diameter for the outer preform depending on the desired finished volume (Shi: col. 8, lines 51-54), since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  MPEP 2144.05 II. A.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See form PTO-892, attached.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J MELARAGNO whose telephone number is (571)270-7735. The examiner can normally be reached Mon - Fri: 8 am - 5 pm +/- flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J. MELARAGNO/            Examiner, Art Unit 3754